012020.0015 .2V .01265564 .001                                                                                  1904512 .Court . 278
                                               United States Bankruptcy Court                              19-04512-5-DMW
                                            Eastern District of North Carolina New Bern Division

                                                                         IN RE
                                                                       TRESIA ANN TRELOAR
           1904512                                                     300 WEATHERFORD DRIVE
           PRO SE/TRESIA ANN TRELOAR
           300 WEATHERFORD DRIVE                                       JACKSONVILLE, NC 28540
           JACKSONVILLE, NC 28540                                                  SSN or Tax I.D. XXX-XX-4260




           U.S. Bankruptcy Court
           P.O. Box 791                                                Other Names Used:
           Raleigh, NC 27602                                           TRESIA ANN WATERS




                                                                                  CLAIM NO: - Court - A                      U.S.




                                     NOTICE TO CREDITORS AND PARTIES IN INTEREST



    NOTICE IS HEREBY GIVEN that a hearing will be held as indicated below:

    DATE:         February 27, 2020
    TIME:         10:00 AM
    PLACE:        US Post Office and Courthouse
                  1st Floor Courtroom
                  413 Middle Street
                  New Bern, NC 28560

    to consider and act on the following matters the Trustee's Motion to Dismiss and to transact all other business as may
    properly come before the court.




    DATED: January 20, 2020                                    Stephanie J. Butler
                                                               Clerk of Court
                                                                                                          0015
                                                   CERTIFICATE OF MAILING
CASE: 1904512        TRUSTEE: 2V                       COURT: 278                                   Page 1 of 1
TASK: 01-17-2020 .01265564.BLB002                      DATED: 01/20/2020
Court                         Served Electronically

Trustee                       Joseph A. Bledsoe, III                       P.O. Box 1618
                                                                           New Bern, NC 28563
Debtor                        TRESIA ANN TRELOAR                           300 WEATHERFORD DRIVE
                                                                           JACKSONVILLE, NC 28540
                                                                                                    3 NOTICES
         THE ABOVE REFERENCED NOTICE WAS MAILED TO EACH OF THE ABOVE ON 01/20/2020.
         I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
         EXECUTED ON 01/20/2020 BY /S/EPIQ Systems, Inc.

*CM - Indicates notice served via Certified Mail
